Exhibit 10.2

 

2020 NON-EMPLOYEE DIRECTOR AWARD PLAN

 

Section 1     Establishment and Purposes of the Plan.

 

(a)     Purpose. The purposes of this Eagle Bancorp Montana, Inc. (the
“Company”) 2020 Non-Employee Director Award Plan (the “Plan”) are to attract,
retain and compensate for service as members of the Board of Directors of the
Company, highly qualified individuals who are not current employees of the
Company and to enable them to increase their ownership in the Company’s Common
Stock. The Plan will be beneficial to the Company and its shareholders since it
will allow these Directors to have a greater personal financial stake in the
Company through the ownership of Common Stock, in addition to underscoring their
common interest with shareholders in increasing the long-term value of the
Common Stock.

 

(b)     Effective Date; Shareholder Approval. The Plan shall be effective April
23, 2020, subject to the approval by the Company’s shareholders at its 2020
Annual Meeting of Shareholders.

 

Section 2     Definitions.

 

As used herein, the following definitions shall apply:

 

“Affiliate” shall mean (i) any entity that, directly or through one or more
intermediaries, is controlled by the Company and (ii) any entity in which the
Company has a significant equity interest, as determined by the Committee.

 

“Applicable Laws” means the requirements relating to the administration of
equity plans under U.S. state corporate laws, U.S. federal and state securities
laws, the Code, any stock exchange or quotation system on which the Common Stock
is listed or quoted and the applicable laws of any foreign country or
jurisdiction where Restricted Shares are, or will be, granted under the Plan.

 

“Board” means the Board of Directors of the Company.

 

“Change in Control” means the occurrence of any of the following events with
respect to the Company:

 

(i)     the consummation of any consolidation or merger of the Company in which
the Company is not the continuing or surviving corporation or pursuant to which
Common Stock would be converted into cash, securities or other property, other
than a merger of the Company in which the holders of Common Stock immediately
prior to the merger own more than fifty percent (50%) of the outstanding common
stock of the surviving corporation immediately after the merger; or

 

(ii)     the consummation of any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all, or substantially all,
of the assets of the Company, other than to a subsidiary or affiliate; or

 

 

--------------------------------------------------------------------------------

 

 

(iii)     any action pursuant to which any person (as such term is defined in
Section 13(d) of the Exchange Act), corporation or other entity shall become the
“beneficial owner” (as such term is defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of shares of capital stock entitled to vote
generally for the election of directors of the Company (“Voting Securities”)
representing more than fifty (50%) percent of the combined voting power of the
Company’s then outstanding Voting Securities (calculated as provided in Rule
13d-3(d) in the case of rights to acquire any such securities); or

 

(iv)     the individuals (x) who, as of the Effective Date, constitute the Board
(the “Original Directors”) and (y) who thereafter are elected to the Board and
whose election, or nomination for election, to the Board was approved by a vote
of a majority of the Original Directors then still in office (such Directors
being called “Additional Original Directors”) and (z) who thereafter are elected
to the Board and whose election or nomination for election to the Board was
approved by a vote of a majority of the Original Directors and Additional
Original Directors then still in office, cease for any reason to constitute a
majority of the members of the Board; or

 

(v)     the dissolution or liquidation of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means a committee designated by the Board and composed of not less
than two “Non-Employee Directors” as defined in Rule 16b-3 under the Exchange
Act, or any successor rule or definition adopted by the Securities and Exchange
Commission.

 

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

 

“Director” means a member of the Board.

 

“Disability” means any illness or other physical or mental condition of a
Participant that renders the Participant incapable of performing his or her
customary and usual duties for the Company (with or without a reasonable
accommodation as required by law) and that in the judgment of the Committee is
permanent and continuous in nature. The Committee may establish any process or
procedure it deems appropriate for determining whether a Participant has a
“Disability”.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means, as of any date, the value of Common Stock determined
as follows:

 

(i)     if the Common Stock is listed on any established stock exchange or a
national market system the fair market value of a share of Common Stock shall be
the closing sales price of a share of Common Stock as quoted on such exchange or
system for such date (or the most recent trading day preceding such date if
there were no trades on such date), as reported in such source as the Committee
deems reliable;

 

 

--------------------------------------------------------------------------------

 

 

(ii)     if the Common Stock is regularly quoted by a recognized securities
dealer but is not listed in the manner contemplated by clause (i) above, the
Fair Market Value of a Share of Common Stock shall be the mean between the high
bid and low asked prices for the Common Stock on the day of determination, as
reported in such source as the Committee deems reliable; or

 

(iii)     if neither clause (i) above nor clause (ii) above applies, the fair
market value of a share of Common Stock shall be determined in good faith by the
Committee based on the reasonable application of a reasonable valuation method
that complies with Code Section 409A and Code Section 422 if and to the extent
required.

 

“Outside Director” means any Director who, on the date such person is to receive
a grant of Restricted Shares hereunder is not a current employee of the Company
or any of the Company’s subsidiaries.

 

“Participant” shall mean any Outside Director who holds a Restricted Stock Award
granted or issued pursuant to the Plan.

 

“Plan” means this Eagle Bancorp Montana, Inc. 2020 Non-Employee Director Award
Plan.

 

“Restricted Shares” means Shares subject to a Restricted Stock Award.

 

“Restricted Stock Agreement” means any written agreement, contract, or other
instrument or document, including an electronic communication, evidencing the
terms and conditions of a Restricted Stock Award.

 

“Restricted Stock Award” means a grant of Restricted Shares pursuant to Section
7 of the Plan.

 

“Share” means a share of Common Stock, as adjusted in accordance with Section 9
of the Plan.

 

Section 3     Share Limits.

 

(a)     Aggregate Share Limit Subject to the provisions of Section 9 of the
Plan, the maximum aggregate number of Shares that may be issued as Restricted
Shares under the Plan is 13,000 shares. The Shares may be authorized, but
unissued, or treasury Shares. Restricted Shares that have been transferred back
to the Company shall be available for future grants of Restricted Shares under
the Plan.

 

(b)     Individual Share Limit. Subject to the provisions of Section 9 of the
Plan, the maximum, aggregate number of Shares that may be issued as Restricted
Shares to anyone Outside Director in any one calendar year under Section 7 of
this Plan, shall not in total exceed $25,000

 

 

--------------------------------------------------------------------------------

 

 

Section 4     Administration of the Plan.

 

(a)     Administration. The Plan shall be administered by the Committee. The
Committee shall have the authority, in its discretion:

 

(i)     to determine the Fair Market Value of Common Stock;

 

(ii)     to approve forms of agreement for use under the Plan;

 

(iii)     to determine the number of Shares that may be issued as Restricted
Shares and the terms and conditions of such Restricted Shares;

 

(iv)     to construe and interpret the terms of the Plan;

 

(v)     to prescribe, amend and rescind rules and regulations that it deems
necessary for the proper operation and administration of the Plan;

 

(vi)     to waive or amend any terms, conditions, restrictions or limitations on
an Award, to the extent permissible under applicable law;

 

(vii)     to instruct a corporate officer to execute on behalf of the Company
any instrument required to effect the grant of a Restricted Stock Award granted
by the Committee; and

 

(viii)     to make all other determinations deemed necessary or advisable for
administering the Plan.

 

(b)     Effect of Committee’s Decision. The Committee’s decisions,
determinations and interpretations shall be final and binding on all
Participants and anyone else who may claim an interest in Restricted Shares.

 

(c)     No Liability. No member of the Committee shall be liable for any losses
resulting from any action, interpretation or construction made in good faith
with respect to the Plan, any Restricted Stock Agreement, or any Award granted
under the Plan. The Company shall indemnify, to the fullest extent permitted by
law, each person made or threatened to be made a party to any civil or criminal
action or proceeding by reason of the fact that the person, or the executor or
administrator of the person’s estate, is or was a member of the Committee or a
delegate of the Committee.

 

Section 5     Eligibility.

 

The only persons who shall be eligible to receive Restricted Stock Awards under
the Plan shall be persons who, on the date such Awards are granted, are Outside
Directors.

 

Section 6     Term of the Plan.

 

The term of the Plan shall be ten (10) years but unless extended by the
Committee and approved by the Board of Directors and Shareholders no Restricted
Stock Award may be granted under the Plan after November 1, 2024, or the next
following business day if November 1st is not a business day.

 

 

--------------------------------------------------------------------------------

 

 

Section 7     Grants of Restricted Stock Awards.

 

On November 1st of each year, beginning with November 1, 2020, or the next
following business day if November 1st is not a business day, each Outside
Director shall automatically be granted a number of Restricted Shares, on the
terms and conditions set forth in Section 8 below, having a Fair Market Value on
the date of grant (determined without regard to the restrictions applicable
thereto) equal to Five Thousand Dollars ($5,000); provided, however, that no
fractional Shares shall be granted and such grant shall be rounded down
accordingly as needed. Subject to the provisions of Section 6 permitting
additional grants after five (5) years, no additional grants shall be awarded to
any Outside Directors after the grant given on November 1, 2024, or the next
following business day if November 1st is not a business day. The Restricted
Shares shall vest in accordance with the vesting criteria set forth in Section 8
and any such Shares that do not vest (and any dividends or other distributions
related to such Shares) shall be forfeited and transferred back to the Company.

 

Section 8     Terms of Restricted Stock Awards.

 

Except as provided herein, Restricted Shares granted pursuant to Sections 7(a)
and 7(b) of the Plan shall be subject to restrictions (“Restrictions”)
prohibiting such Restricted Shares from being sold, transferred, assigned,
pledged or otherwise encumbered or disposed of. The Restrictions with respect to
each award of Restricted Shares shall lapse on the one-year anniversary date of
the grant of such award; provided, however, that the Restrictions with respect
to such Restricted Shares shall lapse immediately in the event that (i) the
Participant is nominated for a new term as an Outside Director but is not
elected by shareholders of the Company, or (ii) the Participant ceases to be a
member of the Board due to death, Disability or mandatory retirement (if any).
Notwithstanding the foregoing, the Restrictions with respect to all of a
Participant’s Restricted Shares shall lapse immediately prior to a Change in
Control provided that the Participant is a member of the Board immediately prior
to such Change in Control.

 

The Company shall issue, in the name of each Participant to whom Restricted
Shares have been granted, stock certificates (in tangible or electronic form)
representing the total number of Restricted Shares granted to such Participant
as soon as reasonably practicable after the grant. However, the Company or its
transfer agent shall hold such certificates, properly endorsed for transfer, for
the Participant’s benefit until such time as the Restriction Period applicable
to such Restricted Shares lapses. Upon the expiration or termination of the
Restricted Period, the restrictions applicable to the Restricted Shares shall
lapse and a stock certificate for the number of Restricted Shares with respect
to which the restrictions have lapsed shall be delivered, free of all such
restrictions, to the Participant or his or her beneficiary or estate, as the
case may be. Except as described in the above paragraph, in the event that a
Participant ceases to be a member of the Board before the applicable Restriction
Period has expired or under circumstances in which the Restriction Period does
not otherwise lapse, the Restricted Shares granted to such Participant shall
thereupon be forfeited and transferred back to the Company. During the
Restriction Period, a Participant shall have the right to vote his or her
Restricted Shares. At the end of the Restriction Period, the Participant shall
have the right to receive any cash dividends, with respect to such Restricted
Shares, that were paid during the Restriction Period. All distributions, if any,
received by a Participant with respect to Restricted Shares as a result of any
stock split, stock distribution, combination of shares, or other similar
transaction shall be subject to the same restrictions as are applicable to the
Restricted Shares to which such distributions relate.

 

 

--------------------------------------------------------------------------------

 

 

Section 9     Adjustments Upon Changes in Capitalization.

 

Subject to any required action by the shareholders of the Company, the number of
shares of Common Stock covered by each outstanding Restricted Stock Award, and
the number of shares of Common Stock which have been authorized for issuance
under the Plan but as to which no Restricted Stock Awards have yet been granted
or which have been returned to the Plan upon cancellation or expiration of a
Restricted Stock Award, shall be proportionately adjusted for any increase or
decrease in the number of issued shares of Common Stock resulting from a stock
split, reverse stock split, stock dividend, combination or reclassification of
the Common Stock, or any other increase or decrease in the number of issued
shares of Common Stock effected without receipt of consideration by the Company;
provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been “effected without receipt of consideration.”
Such adjustment shall be made by the Committee, whose determination in that
respect shall be final, binding and conclusive. Except as expressly provided
herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of Common Stock subject to a Restricted Stock Award.

 

Section 10     Grant Agreement.

 

Each grant of a Restricted Stock Award under the Plan may be evidenced by a
Restricted Stock Agreement. Such document may contain such provisions as the
Committee may in its discretion deem advisable, provided that such provisions
are not inconsistent with any of the provisions of the Plan.

 

Section 11     Amendment and Termination of the Plan.

 

(a)     Amendment and Termination. The Board may at any time amend, alter,
suspend or terminate the Plan.

 

(b)     Shareholder Approval. The Company shall obtain shareholder approval of
any Plan amendment to the extent necessary to comply with Applicable Laws.

 

(c)     Effect of Amendment or Termination. No amendment, alteration, suspension
or termination of the Plan shall impair the rights of any Participant with
respect to previously granted Awards, unless mutually agreed otherwise between
the Participant and the Committee, which agreement must be in writing and signed
by the Participant and the Company. After the termination of the Plan, any
previously granted Awards shall remain in effect and shall continue to be
governed by the terms of the Plan and the applicable Restricted Stock Agreement.
Termination of the Plan shall not affect the Committee’s ability to exercise the
powers granted to it hereunder with respect to Restricted Shares granted under
the Plan prior to the date of such termination.

 

 

--------------------------------------------------------------------------------

 

 

Section 12     Conditions Upon Issuance of Shares.

 

(a)     Legal Compliance. Grants of Restricted Shares under this Plan shall not
be made unless the issuance and delivery of such Shares shall comply with
Applicable Laws and shall not be made until a Form S-8 registration statement in
respect of the Shares is filed with, and declared effective by, the Securities
and Exchange Commission.

 

(b)     Investment Representations. As a condition to the issuance of Restricted
Shares, the Company may require the Participant to represent and warrant at the
time of any such issuance that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required. Not in limitation of any of the foregoing, in any such case referred
to in the preceding sentence the Committee may also require the Participant to
execute and deliver documents containing such representations (including the
investment representations described in this Section 12(b) of the Plan),
warranties and agreements as the Committee or counsel to the Company shall deem
necessary or advisable to comply with any exemption from registration under the
Securities Act of 1933, as amended, any applicable State securities laws, and
any other applicable law, regulation or rule.

 

(c)     Additional Conditions. The Committee shall have the authority to
condition the grant of any Restricted Shares in such other manner that the
Committee determines to be appropriate, provided that such condition is not
inconsistent with the terms of the Plan.

 

Section 13     Inability to Obtain Authority.

 

The inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful issuance and sale of any Shares hereunder, shall relieve the
Company of any liability in respect of the failure to issue or sell such Shares
as to which such requisite authority shall not have been obtained.

 

Section 14     Reservation of Shares.

 

The Company, during the term of this Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.

 

Section 15     Shareholder Approval.

 

The Plan shall be subject to approval by the shareholders of the Company. Such
shareholder approval shall be obtained in the manner and to the degree required
under Applicable Laws.

 

Section 16     Taxes.

 

Each Participant shall be solely responsible for calculation and payment of his
or her tax liability in respect of the grant and/or vesting of any Restricted
Stock Award pursuant to this Plan; provided, however, that the Committee may
establish procedures for withholding or payment of any such tax liability if the
Company should become subject to withholding or tax payment requirements under
Applicable Law.

 

Section 17     Code Section 83(b) Elections

 

Neither the Company, any Affiliate, nor the Committee shall have any
responsibility in connection with a Participant’s election, or attempt to elect,
under Code section 83(b) to include the value of a Restricted Stock Award in the
Participant’s gross income for the year of payment. Any Participant who makes a
Code section 83(b) election with respect to any such Restricted Stock Award
shall promptly notify the Committee of such election and provide the Committee
with a copy thereof.

 

 

--------------------------------------------------------------------------------

 

 

Section 18     No Right to Continue as a Director

 

Neither this Plan, nor the granting of a Restricted Stock Award under this Plan,
nor any other action taken pursuant to this Plan shall constitute or be evidence
of any agreement or understanding, express or implied, that the Company will
retain a director for any period of time, or at any particular rate of
compensation.

 

Section 19     Successors.

 

All obligations of the Company under the Plan with respect to Restricted Stock
Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business, stock and/or assets of the Company.

 

Section 20     Governing Law.

 

This Plan shall be governed by the internal laws of the State of Delaware.

 

 

 

 

Approved by the Board of Directors on December 12, 2019

 

Approved by the Shareholders on April 23, 2020

 

 